Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 10/31/2022.
Priority
This application, filed 08/28/2019, Pub. No. US 2020/0072844 A1, published 03/05/2020, claims benefit of US Provisional application No. 62/724,700, filed 08/30/2018.
Status of Claims
Claims 1-4, 12, 14, 22-27 and 29-45 are currently pending.  Claims 1-11 have been originally pending and subject to election/restriction requirement mailed 05/28/2021.  Claims 1, 3 and 4 have been amended; Claim 10 has been cancelled; and new Claims 12-21 have been added, as set forth in Applicant’s amendment filed 01/13/2022.  Claims 1, 3, 4, 12 and 14 have been amended; Claims 5-9, 11, 13 and 15-21 have been cancelled; and new Claims 22-36 have been added, as set forth in Applicant’s amendment filed 07/06/2022.  Claims 1 and 29-32 have been amended; Claim 28 has been cancelled; and new Claims 37-45 have been added, as set forth in Applicant’s amendment filed 10/31/2022.  Claims 37-45 are withdrawn from consideration.  Claims 1-4, 12, 14, 22-27 and 29-36 are examined.
Election/Restrictions
Newly submitted Claims 37-45 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions of newly submitted Claims 37-45 and the invention originally claimed are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, because the methods of the invention originally claimed require assessing the stoichiometry and size distribution of protein complexes in a sample in order to identify a protein that forms few large heterogeneous protein:ligand complexes, wherein the methods comprise fractionating the sample by asymmetrical flow field flow fractionation (A4F) using a perpendicularly-opposed cross-flow separation field that has a linear gradient flow, whereas the methods of newly submitted Claims 37-45 require assessing the ability of a protein to form heterogeneous protein:ligand complexes, wherein the samples are separated using the linear gradient.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 37-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statement, submitted on 10/31/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is 
being considered by the examiner. 
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claim 28 are moot in view of Applicant’s cancellation of the claim.
II.	The objections to Claims 1 and 29-32 are withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 1, 2, 33 and 34 under 35 U.S.C. 102(a)(1) as anticipated by Moharana et al., “Structural and Mechanistic Paradigm of Leptin Receptor Activation Revealed by Complexes with Wild-Type and Antagonist Leptins,” Structure, 2014, vol. 22, no. 6, pp. 866-877, as evidenced by Pollastrini et al., “Field flow fractionation for assessing neonatal Fc receptor and Fcγ receptor binding to monoclonal antibodies in solution,” Anal. Biochem., 2011, vol. 414, issue 1, pp. 88-98, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same 
and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 12, 14, 22-27 and 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    611
    1223
    media_image1.png
    Greyscale

At page 7 of the Remarks, Applicant argues that:

    PNG
    media_image2.png
    296
    1225
    media_image2.png
    Greyscale


The excerpts from the specification cited by Applicant in support of the amendments are reproduced below:

    PNG
    media_image3.png
    257
    1240
    media_image3.png
    Greyscale

page 3, lines 7-11;

    PNG
    media_image4.png
    98
    1252
    media_image4.png
    Greyscale

page 3, lines 14-15;

    PNG
    media_image5.png
    159
    1244
    media_image5.png
    Greyscale

page 9, lines 24-26;

    PNG
    media_image6.png
    570
    1245
    media_image6.png
    Greyscale

page 10, lines 7-17;

    PNG
    media_image7.png
    53
    1247
    media_image7.png
    Greyscale

page 11, line 10.


The Examiner respectfully disagrees for the following reasons.
First, the Examiner reiterates her position from the previous Office action that “selecting the protein drug product that forms fewer large protein:ligand complexes as the lead target protein drug” as disclosed in the application as filed does not provide support for broad recitation “in order to identify a protein that forms few large heterogeneous protein:ligand complexes” in Claim 1, which broad recitation introduced by amendment dated 07/06/2022.
Second, recitation “separating the complexes in the sample over a course of (= in or during) 60 minutes” in the currently amended Claim 1 is not supported by the disclosure in the application as filed that “the samples are separated using a linear gradient over (= higher than, above, more than) 60 minutes.”

    PNG
    media_image8.png
    149
    908
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    197
    684
    media_image9.png
    Greyscale


Claims 1-4, 12, 14, 22-27 and 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is maintained from the previous Office action.
The term “few large heterogeneous protein:ligand complexes” in Claim 1 is a relative term which renders the claim indefinite.  The term “few” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-4, 12, 14, 22-27 and 29-36 are rejected as being dependent upon the rejected Claim 1 and fail to cure the indefiniteness of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 12, 14, 22-27 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pollastrini et al., “Field flow fractionation for assessing neonatal Fc receptor and Fcγ receptor binding to monoclonal antibodies in solution,” Anal. Biochem., 2011, vol. 414, issue 1, pp. 88-98 (IDS submitted 11/26/2019); in view of Wu et al., “Molecular characterization of branched polysaccharides from Tremella fuciformis by asymmetrical flow field-flow fractionation and size exclusion chromatography,” J. Sep. Sci., 2017, vol. 40, issue 21, pp. 4272-4280; Wang et al., “Monoclonal antibody pharmacokinetics and pharmacodynamics,” Clin. Pharmacol. Ther., 2008, vol. 84, No 5, pp. 548-558 (PTO-892 mailed 08/17/2021); Favuzza et al., “Structure of the malaria vaccine candidate antigen CyRPA and its complex with a parasite invasion inhibitory antibody,” eLife, 2017; 6: e20383, pp.1-21 (PTO-892 mailed 08/17/2021); Mack et al., “A small bispecific antibody construct expressed as a functional single-chain molecule with high tumor cell cytotoxicity,” PNAS, 1995, vol. 92, No 15, pp. 7021-7025 (PTO-892 mailed 08/17/2021); and Fraunhofer et al., “The use of asymmetrical flow field-flow fractionation in pharmaceutics and biopharmaceutics," Eur. J. Pharm. Biopharm., 2004, vol. 58, pp. 369-383 (IDS submitted 11/26/2019).
This rejection is modified from the previous Office action as necessitated by Applicant's amendment by adding the Wu et al. reference to address Applicant's amendment of the claims.

Pollastrini et al., throughout the publication and, for example, at pages 88, 89, 92 and 93, teach a method for assessing the stoichiometry and size distribution of heterogeneous protein-ligand complexes in a sample, comprising fractionating the sample by asymmetrical flow field flow fractionation (A4F) using a perpendicular-opposed cross-flow separation field; determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes in the sample using Multi-Angle Laser Light Scattering (MALS); and identifying the stoichiometry and size distribution of the heterogeneous protein-ligand complexes, wherein the ligand is a soluble ligand and the protein is a monoclonal antibody: 

    PNG
    media_image10.png
    410
    910
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    386
    526
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    63
    518
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    167
    576
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    252
    564
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    167
    564
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    254
    565
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    187
    649
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    215
    650
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    133
    644
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    344
    642
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    467
    646
    media_image21.png
    Greyscale

Emphasis added.

It is common knowledge that since all commercial light scattering instrumentation use laser sources, the need to mention the light source (MALLS) has been dropped and the term MALS is used throughout the art:

    PNG
    media_image22.png
    181
    1039
    media_image22.png
    Greyscale


At Fig. 2, Pollastrini et al. teach a method capable of separating the complexes in the sample over a course of 60 minutes:

    PNG
    media_image23.png
    741
    1313
    media_image23.png
    Greyscale

In Claim 1, recitation “in order to identify a protein that forms few large heterogeneous protein:ligand complexes” describes a purpose of the claimed method and does not result in any manipulative difference between the claimed invention and the prior art.  Accordingly, it constitutes “intended use,” which is not given any patentable weight.  See MPEP 2111.02.
Pollastrini et al. do not teach the use of a linear gradient flow.  However, as evidenced by Wu et al., the use of a linear gradient flow in asymmetrical flow field-flow fractionation is well known in the art:

    PNG
    media_image24.png
    242
    545
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    200
    547
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    428
    548
    media_image26.png
    Greyscale
 Emphasis added.


As admitted by the instant disclosure, a person of skill in the art could modify and optimize the elution profile according to the resolution being required of the specific sample being separated using A4F:

    PNG
    media_image27.png
    567
    1251
    media_image27.png
    Greyscale

See page 11 of the specification filed 08/28/2019; Emphasis added.


Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified and optimized the A4F, taught by Pollastrini et al., by using a linear gradient flow to achieve a desired resolution on a case-by-case basis. 

Although Pollastrini et al. teach A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes, wherein the ligand is a soluble ligand and the protein is a monoclonal antibody, this reference does not teach:
(1)	the heterogeneous protein:ligand complexes comprising more than one protein bound to the ligand, as recited in Claim 1; 
(2)	the ligand to be an antigen, which is implied by the elected species (a) an anti-protein Z antibody, and (b) protein Z as a ligand; and the antibody to be a bispecific antibody, as recited in Claim 4;
(3)	the antibody:ligand molar ratios recited in Claims 14 and 22-28;
(4)	the molecular weights of the heterogeneous protein:ligand complexes recited in Claims 29 and 30; and 
(5)	the A4F to be performed with a channel with a W350 spacer foil having a thickness of 350 µm and a width of 2.2 cm, as recited in Claim 31.

With regard to (1), (3) and (4), Wang et al., throughout the publication and, for example, in bridging paragraph at pages 551 and 552, teach that certain soluble substances, particularly multimeric substances with several repeated epitopes, may bind with two or more antibodies, leading to the formation of large complexes that may be rapidly eliminated by phagocytosis.  Wang et al. further teach that although the majority of marketed antibodies demonstrate dose-dependent elimination consistent with target-mediated elimination, where clearance decreases as a function of dose (e.g., trastuzumab, rituximab, gemtuzumab, and panitumumab), elimination of large immune complexes may explain, in part, the nonlinear elimination kinetics of omalizumab and denosumab, which are thought to interact with soluble targets (IgE and receptor activator of nuclear factor-κB ligand).   
With regard to (4), Fraunhofer et al., throughout the publication and, for example, at page 376, left column, 2nd paragraph, and page 378, left column, 2nd paragraph, teach that in practice, AF4/F4 offers superior resolution for samples with MW>100 kDa, including separation of ribosomal material—i.e. the number of active 70S ribosomes and the overall number of 30S, 50S and 70S ribosomal particles and the tRNA level, which molecular weight of 2,500 KDa:

    PNG
    media_image28.png
    206
    1102
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    154
    1088
    media_image29.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes, wherein the heterogeneous protein-ligand complexes comprise more than one protein bound to the ligand and wherein the protein is a monoclonal antibody.
One of ordinary skill in the art would have been motivated to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes, wherein the heterogeneous protein-ligand complexes comprise more than one protein bound to the ligand and wherein the protein is a monoclonal antibody, because it would be desirable to employ A4F-MALS technology for evaluating the pharmacokinetics and effector functions of therapeutic monoclonal antibodies.  As taught by Wang et al., certain soluble substances, particularly multimeric substances with several repeated epitopes, may bind with two or more antibodies, leading to the formation of large complexes that may be rapidly eliminated by phagocytosis.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes, wherein the heterogeneous protein-ligand complexes comprise more than one protein bound to the ligand and wherein the protein is a monoclonal antibody, because the use of A4F-MALS technology for determining the molar mass, stoichiometry, and size distribution of the heterogeneous antibody:ligand complexes, was known in the art, as taught by Pollastrini et al.  Moreover, as taught by Fraunhofer et al., AF4/F4 offers superior resolution for samples with MW>100 kDa.  As such, it would be reasonable to expect that A4F-MALS is applicable for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes defined by the characteristics set forth in Claims 14 and 22-30.

With regard to (2), Favuzza et al., throughout the publication and, for example, in Abstract, teach importance of characterization of the antigen epitope recognition by antibodies for facilitation of drug design.  At page 14, Favuzza et al. teach A4F-MALS for assessing the complex of malaria vaccine candidate antigen Plasmodium falciparum Cysteine-Rich Protective Antigen (PfCyRPA) with the antigen-binding fragment of a parasite growth inhibitory antibody Fab of mAb c12:

    PNG
    media_image30.png
    210
    1171
    media_image30.png
    Greyscale

Emphasis added.

With regard to (2), Mack et al., throughout the publication and, for example, in Abstract, teach construction of a bispecific single-chain antibody derivative consisting of two different single-chain Fv fragments joined through a Gly-Ser linker; one specificity of the two Fv fragments is directed against the CD3 antigen of human T cells and the other is directed against the epithelial 17-1A antigen.  In Abstract, Mack et al. further teach that, as bispecific antibodies have already been shown to be effective in vivo in experimental tumor systems as well as in phase-one clinical trials, the small CD3/17-1A-bispecific antibody may be more efficacious than intact antibodies against minimal residual cancer cells. 
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes, wherein the ligand is a soluble ligand and the antibody is a bispecific antibody.
One of ordinary skill in the art would have been motivated to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes, wherein the ligand is a soluble ligand and the antibody is a bispecific antibody, because it would be desirable to employ A4F-MALS technology in the further studies of assessing the efficacy of the bispecific antibody as a potential drug candidate.  As taught by Mack et al., bispecific antibodies have already been shown to be effective in vivo in experimental tumor systems as well as in phase-one clinical trials.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes, wherein the ligand is a soluble ligand and the antibody is a bispecific antibody, because the use of A4F-MALS technology for determining the molar mass, stoichiometry, and size distribution of the heterogeneous protein-ligand complexes, was known in the art, as taught by Pollastrini et al. and Favuzza et al.

With regard to (5), although, as indicated above, Pollastrini et al., teach the A4F performed with a channel having a thickness of 490 µm and a width of 2.2 cm, as recited in Claim 32, this reference does not specifically teach the A4F to be performed with a channel with a W350 spacer foil having a thickness of 350 µm and a width of 2.2 cm, as recited in Claim 31.  However, as evidenced by the instant disclosure (see page 11, lines 4-7) and further confirmed by the Wu et al. reference, the embodiment of Claim 31, like the embodiment of Claim 32, is also commercially available.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have used the commercial embodiment of Claim 32 for A4F.

Regarding A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous antibody:ligand complexes, wherein the antibody is the elected species (a) an anti-protein Z antibody, and the ligand is the elected species (b) protein Z, as evidenced by Customer Reviews Section found in a printout retrieved from https://www.bosterbio.com/anti-protein-z-antibody-a06491-boster.html on 08/11/2021 (PTO-892 mailed 08/17/2021), an anti-protein Z antibody was commercially available prior to 06/18/2014:

    PNG
    media_image31.png
    767
    1218
    media_image31.png
    Greyscale


Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous antibody:ligand complexes, wherein the antibody is an anti-protein Z antibody, and the ligand is protein Z, because it would be desirable to employ A4F-MALS technology, which is a powerful tool for the characterization of biomacromolecules in assessing the binding efficacy of the commercially available anti-protein Z antibody:

    PNG
    media_image32.png
    690
    2199
    media_image32.png
    Greyscale



One of ordinary skill in the art would have had a reasonable expectation of success in making and using A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous antibody:ligand complexes, wherein the antibody is an anti-protein Z antibody, and the ligand is protein Z, because the use of A4F-MALS technology for determining the molar mass, stoichiometry, and size distribution of the heterogeneous antibody:ligand complexes, was known in the art, as taught by Pollastrini et al. and Favuzza et al.

Claims 1, 2, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Moharana et al., “Structural and Mechanistic Paradigm of Leptin Receptor Activation Revealed by Complexes with Wild-Type and Antagonist Leptins,” Structure, 2014, vol. 22, no. 6, pp. 866-877 (IDS submitted 12/04/2019); in view of Wu et al., “Molecular characterization of branched polysaccharides from Tremella fuciformis by asymmetrical flow field-flow fractionation and size exclusion chromatography,” J. Sep. Sci., 2017, vol. 40, issue 21, pp. 4272-4280.
This rejection is necessitated by Applicant's amendment.
The teachings of Wu et al. are discussed above and incorporated herein in its entirety.
Regarding Claims 1, 2 and 34, Moharana et al., throughout the publication and, for example, at Summary, page 874, and Figure 2, teach a method for assessing the stoichiometry and size distribution of heterogeneous protein complexes (complexes of LRecto (leptin receptor ectodomain) with wild-type leptin) in a sample, wherein the method comprises fractionating the sample by asymmetrical flow field flow fractionation (A4F) and determining the molar mass, stoichiometry, and size distribution of the protein complexes in the sample using Multi-Angle Laser Light Scattering (MALS), wherein the heterogeneous protein complexes comprise heterogeneous protein:ligand complexes (a quaternary 2:2 complex, in which “high-affinity binding of leptin to the cytokine receptor homology 2 domain of LRecto primes interactions with the Ig-domain (LRIg) of another leptin-bound LRecto to establish a quaternary assembly”), wherein the ligand is a soluble ligand (leptin) and wherein smaller protein:ligand complexes elute before larger protein:ligand complexes: 

    PNG
    media_image33.png
    430
    732
    media_image33.png
    Greyscale
 Emphasis added.



    PNG
    media_image34.png
    428
    344
    media_image34.png
    Greyscale
            
    PNG
    media_image35.png
    170
    481
    media_image35.png
    Greyscale




    PNG
    media_image36.png
    197
    993
    media_image36.png
    Greyscale



As such, Moharana et al. teach a method capable of separating the complexes in the sample over a course of 60 minutes.  In Claim 1, recitation “in order to identify a protein that forms few large heterogeneous protein:ligand complexes” describes a purpose of the claimed method and does not result in any manipulative difference between the claimed invention and the prior art.  Accordingly, it constitutes “intended use,” which is not given any patentable weight.  See MPEP 2111.02.
Moharana et al. do not teach the use of a linear gradient flow.  However, as evidenced by Wu et al., the use of a linear gradient flow in asymmetrical flow field-flow fractionation is well known in the art.  As admitted at page 11 of the specification filed 08/28/2019, a person of skill in the art could modify and optimize the elution profile according to the resolution being required of the specific sample being separated using A4F.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified and optimized the A4F, taught by Moharana et al., by using a linear gradient flow to achieve a desired resolution on a case-by-case basis. 
Although Moharana et al. do not expressly teach the use of a perpendicular-opposed cross-flow separation field (Claim 1) and injecting the sample into the sample inlet port of the A4F channel and then focusing the sample by allowing the carrier fluid to flow into the channel from an inlet port and an outlet port (Claim 33), as evidenced by Wu et al. (see discussion of the Wu et al. reference in the 103 rejection above), this is an inherent feature of asymmetrical flow field flow fractionation (AF4).  Wu et al., in Section 2.3 Asymmetrical flow field-flow fractionation coupled with multiangle laser light scattering and refractive index detector analysis, reproduced above, teach the A4F to be performed with a channel with a W350 spacer foil having a thickness of 350 µm and a width of 2.2 cm, as recited in Claim 31.

Regarding A4F-MALS for determining the molar mass, stoichiometry, and size distribution of the heterogeneous antibody:ligand complexes, wherein the antibody is an anti-protein Z bispecific antibody and the ligand is protein Z, no prior art was found.

Response to Arguments
Applicant's arguments entered on 10/31/2022 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 112(a)
At pages 7-8 of the Remarks, Applicant argues:

    PNG
    media_image37.png
    146
    1232
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    192
    1218
    media_image38.png
    Greyscale



The Examiner respectfully disagrees and maintains her position that “selecting the protein drug product that forms fewer large protein:ligand complexes as the lead target protein drug” as disclosed in the application as filed does not provide support for broad recitation “in order to identify a protein that forms few large heterogeneous protein:ligand complexes” in Claim 1, which broad recitation introduced by amendment dated 07/06/2022. 
Claim Rejections - 35 USC § 112(b)
With regard to the instant rejection, at page 8 of the Remarks, Applicant limits its argument to the term “large” but does not address indefiniteness of the subjective term “few”:

    PNG
    media_image39.png
    383
    931
    media_image39.png
    Greyscale



Although the specification states that “large heterogeneous complexes refer to complexes formed between multiple multimeric ligand molecules and multiple protein drug product molecules,” one of ordinary skill in the art would not know what was meant by “few large heterogeneous protein:ligand complexes.”  The specification does not supply some objective standard for measuring the scope of the term.  See MPEP 2173.05(b) “Relative Terminology”:
IV. SUBJECTIVE TERMS
When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").
During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).  Emphasis added.

Claim Rejections - 35 USC § 102
Applicant’s arguments are moot because the rejection is withdrawn.

Claim Rejections - 35 USC § 103
At pages 10-11 of the Remarks, Applicant argues:

    PNG
    media_image40.png
    48
    560
    media_image40.png
    Greyscale



    PNG
    media_image41.png
    153
    933
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    148
    928
    media_image42.png
    Greyscale



    PNG
    media_image43.png
    242
    1213
    media_image43.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
First, the instant rejection is made under 35 U.S.C. 103 but not under 35 U.S.C. 103(a).
Second, it is not clear to which “deficiencies of Moharana with respect to amended claim 1” Applicant refers in its argument, because in the previous Office action Moharana et al. is cited in the context of Claim 31 follows:
“However, as evidenced by the instant disclosure (see page 11, lines 4-7) and further confirmed by the Moharana et al. reference discussed in the 102 rejection above, the embodiment of Claim 31, like the embodiment of Claim 32, is also commercially available.”


Third, Applicant’s argument regarding limitation “separating the complexes in the sample over a course of 60 minutes” in the currently amended Claim 1 is undermined by the fact that this limitation is not supported by the disclosure in the application as filed.
Fourth, for the reasons set forth above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified and optimized the A4F, taught by Pollastrini et al., by using a linear gradient flow to achieve a desired resolution on a case-by-case basis.
Fifth, Claims 37-45 are withdrawn from consideration as being directed to a non-elected invention.

Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678